Case 1:19-cr-00545-CM Document 26-3 Filed 11/08/19 Page 1 of 27




  EXHIBIT C
                     Case 1:19-cr-00545-CM Document 26-3 Filed 11/08/19 Page 2 of 27
AO 89B () Subpoena to Produce Documents, Information, or Objects in a Criminal Case


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Southern District
                                                     __________ Districtofof
                                                                           New  York
                                                                             __________
                  United States of America                                 )
                             v.                                            )
                    Michael Carroll, et al.                                )        Case No. 19 Cr. 545 (CM)
                                                                           )
                             Defendant                                     )
                              SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR
                                         OBJECTS IN A CRIMINAL CASE
To:     Marks Paneth LLP

                                                      (Name of person to whom this subpoena is directed)

      YOU ARE COMMANDED to produce at the time, date, and place set forth below the following books, papers,
documents, data, or other objects:
See attached rider


Place: Greenberg Traurig LLP                                                        Date and Time: 12/06/2019 9:00 am
         200 Park Ave
         New York, NY 10166

         Certain provisions of Fed. R. Crim. P. 17 are attached, including Rule 17(c)(2), relating to your ability to file a
motion to quash or modify the subpoena; Rule 17(d) and (e), which govern service of subpoenas; and Rule 17(g),
relating to your duty to respond to this subpoena and the potential consequences of not doing so.
           (SEAL)

Date:
                                                                                    CLERK OF COURT


                                                                                                Signature of Clerk or Deputy Clerk


The name, address, e-mail, and telephone number of the attorney representing (name of party)     Michael Pappagallo
Gregory Kehoe, Greenberg Traurig LLP, 200 Park Ave., New York, NY 10166;              , who requests this subpoena, are:
 Email: KehoeG@gtlaw.com; Telephone: 212-801-9200


                                  Notice to those who use this form to request a subpoena
Before requesting and serving a subpoena pursuant to Fed. R. Crim. P. 17(c), the party seeking the subpoena is advised to
consult the rules of practice of the court in which the criminal proceeding is pending to determine whether any local rules
or orders establish requirements in connection with the issuance of such a subpoena. If no local rules or orders govern
practice under Rule 17(c), counsel should ask the assigned judge whether the court regulates practice under Rule 17(c) to
1) require prior judicial approval for the issuance of the subpoena, either on notice or ex parte 2) specify where the
documents must be returned (e.g., to the court clerk, the chambers of the assigned judge, or counsel’s office); and 3)
require that counsel who receives produced documents provide them to opposing counsel absent a disclosure obligation
under Fed. R. Crim. P. 16.

Please note that Rule 17(c) (attached) provides that a subpoena for the production of certain information about a victim
may not be issued unless first approved by separate court order.
                     Case 1:19-cr-00545-CM Document 26-3 Filed 11/08/19 Page 3 of 27
AO 89B () Subpoena to Produce Documents, Information, or Objects in a Criminal Case (Page 2)

Case No. 19 Cr. 545 (CM)

                                                             PROOF OF SERVICE

          This subpoena for (name of individual and title, if any)
was received by me on (date)                                  .

          u I served the subpoena by delivering a copy to the named person as follows:


                                                                                 on (date)                                    ; or

          u I returned the subpoena unexecuted because:
                                                                                                                                            .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $                                    .

My fees are $                                   for travel and $                             for services, for a total of $          0.00   .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                                    Server’s signature



                                                                                               Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                     Case 1:19-cr-00545-CM Document 26-3 Filed 11/08/19 Page 4 of 27
AO 89B () Subpoena to Produce Documents, Information, or Objects in a Criminal Case (Page 3)



                        Federal Rule of Criminal Procedure 17 (c), (d), (e), and (g) (Effective 12/1/08)
(c) Producing Documents and Objects.

     (1) In General. A subpoena may order the witness to produce any books, papers, documents, data, or other objects the subpoena
     designates. The court may direct the witness to produce the designated items in court before trial or before they are to be offered in
     evidence. When the items arrive, the court may permit the parties and their attorneys to inspect all or part of them.

     (2) Quashing or Modifying the Subpoena. On motion made promptly, the court may quash or modify the subpoena if compliance
     would be unreasonable or oppressive.

     (3) Subpoena for Personal or Confidential Information About a Victim. After a complaint, indictment, or information is filed, a
     subpoena requiring the production of personal or confidential information about a victim may be served on a third party only by court
     order. Before entering the order and unless there are exceptional circumstances, the court must require giving notice to the victim so that
     the victim can move to quash or modify the subpoena or otherwise object.

(d) Service. A marshal, a deputy marshal, or any nonparty who is at least 18 years old may serve a subpoena. The server must deliver a copy
of the subpoena to the witness and must tender to the witness one day’s witness-attendance fee and the legal mileage allowance. The server
need not tender the attendance fee or mileage allowance when the United States, a federal officer, or a federal agency has requested the
subpoena.

(e) Place of Service.

     (1) In the United States. A subpoena requiring a witness to attend a hearing or trial may be served at any place within the United
     States.

     (2) In a Foreign Country. If the witness is in a foreign country, 28 U.S.C. § 1783 governs the subpoena's service.

(g) Contempt. The court (other than a magistrate judge) may hold in contempt a witness who, without adequate excuse, disobeys a subpoena
issued by a federal court in that district. A magistrate judge may hold in contempt a witness who, without adequate excuse, disobeys a
subpoena issued by that magistrate judge as provided in 28 U.S.C. § 636(e).
     Case 1:19-cr-00545-CM Document 26-3 Filed 11/08/19 Page 5 of 27




                                           Rider

                                         Definitions

A. “Brixmor” means Brixmor Property Group Inc. and its employees, representatives, and
   senior management, as well as any related entities and wholly owned subsidiaries.

B. “Communication” means the transmittal of information (in the form of facts, ideas,
   inquiries, or otherwise), including but not limited to phone records, emails, letters,
   memoranda, facsimiles, or other writings.

C. “Document” means documents or electronically stored information, including writings,
   drawings, graphs, charts, photographs, sound recordings, images, and other data or data
   compilations stored in any medium from which information can be obtained in a
   reasonably usable form. A draft or non-identical copy is a separate document within the
   meaning of this term.

D. “Marks Paneth” means Marks Paneth LLP and its employees, representatives, and senior
   management, as well as any related entities and wholly owned subsidiaries.

E. “Proposed Adjustments” means those accounting adjustments with respect to Brixmor’s
   Same property NOI reflected in the enclosed pages bates-labeled BRX-AC_00000001
   through 00000005 (Attached as Exhibit 1) and WB 00452584 (Attached as Exhibit 2).

F. The following rules of construction apply to all document requests: (i) “all”/“any”/“each”
   shall be construed as encompassing any and all; (ii) “and”/ “or” shall be construed either
   disjunctively or conjunctively as necessary to bring within the scope of the discovery
   request all responses that might otherwise be construed to be outside of its scope; and (iii)
   the use of the singular form of any word includes the plural and vice versa.

                                        Instructions

A. The relevant period for this request is December 1, 2016 through December 31, 2018.

B. This request is to be deemed a continuing request and documents that are responsive, but
   which are discovered subsequent to an initial production, should nevertheless be
   promptly produced in the same manner, and at the same address, as the initial production.

C. Unless otherwise agreed, all documents shall be produced in their native electronic
   format or as single page TIFF images together with standard load files (indicating the
   beginning and ending of each document and any attachments), all relevant metadata
   including, but not limited to: to, from, cc, bee, subject, sent date, modified date, sent time,
   modified time, document date, creation date, native file path, native file name, and file
   type. Spreadsheets and databases shall always be produced in native format when
   available.
        Case 1:19-cr-00545-CM Document 26-3 Filed 11/08/19 Page 6 of 27




   D. If any document called for by this request is withheld under a claim or privilege, furnish a
      list in accordance with Local Civil Rule 26.2(a), setting forth for each such document: (i)
      the nature of the privilege that is being claimed; (ii) the type of the document (e.g., letter,
      memo, handwritten notes); (iii) the general subject matter of the document; (iv) the date
      of the document; and (v) such other information as is sufficient to identify the document,
      including, where appropriate, the author of the document, the addressee of the document,
      and, where not apparent, the relationship of the author and addressee to each other.

   E. If any document requested was, but no longer is, within your possession, custody, or
      control, please state in detail: (i) the author(s), sender(s), recipient(s) and copyee(s) of the
      document; (ii) a summary of the contents of the document; (iii) what disposition was
      made of such document; (iv) the date of such disposition; (v) whether the original or a
      copy thereof is within the possession, custody or control of any other person; and (vi) if
      the answer to (v) is affirmative, the identity of such person.

                                      Documents Requested

Please produce the following Documents and Communications:

   1. That set forth the basis of the conclusions and adjustments made by Marks Paneth
      regarding the Proposed Adjustments.

   2. That reflect disagreement with, or alternative accounting treatments to, the Proposed
      Adjustments.
Case 1:19-cr-00545-CM Document 26-3 Filed 11/08/19 Page 7 of 27




   EXHIBIT 1           (To Exhibit C)
Case 1:19-cr-00545-CM Document 26-3 Filed 11/08/19 Page 8 of 27
Case 1:19-cr-00545-CM Document 26-3 Filed 11/08/19 Page 9 of 27
Case 1:19-cr-00545-CM Document 26-3 Filed 11/08/19 Page 10 of 27
Case 1:19-cr-00545-CM Document 26-3 Filed 11/08/19 Page 11 of 27
Case 1:19-cr-00545-CM Document 26-3 Filed 11/08/19 Page 12 of 27
Case 1:19-cr-00545-CM Document 26-3 Filed 11/08/19 Page 13 of 27




    EXHIBIT 2           (To Exhibit C)
DRAFT
PRIVILEGED AND CONFIDENTIAL
                                         Case 1:19-cr-00545-CM Document              26-3 Filed 11/08/19 Page 14 of 27
                                                                                 Brixmor
                                                                Summary of Adjustments to Same Property NOI
                                                                                                                                                                                                                                      CONFIDENTIAL/FOIA EXEMPT

ATTORNEY WORK PRODUCT                                                                              Updated for Additional Potential Adjustment (March 22, 2018)



                                                                    3Q2013          4Q2013              2013           1Q2014           2Q2014         3Q2014         4Q2014           2014         1Q2015         2Q2015         3Q2015


                    Reported Same Property NOI
                     Same property NOI                            192,964,000      193,999,000       766,684,000      195,638,000      198,535,000    200,465,000    201,578,000    795,968,000    215,876,000    218,060,000    219,554,000
                     Property pool changes                                -            (77,000)         (323,000)      13,160,000       12,000,000     11,421,000     12,076,000     47,273,000
                         Y-O-Y change $                             6,480,000        7,215,000        29,304,000        7,212,000        7,239,000      7,501,000      7,656,000     29,607,000      7,078,000      7,525,000      7,668,000
                                    %                                    3.5%             3.9%              4.0%             3.8%             3.8%           3.9%           3.9%           3.9%           3.4%           3.6%           3.6%

                    Audit Committee Investigation Adjustments to Same Property NOI
                    Same property revenues                          1,634,502      (1,842,077)            (93,570)       412,549          (270,894)      206,950        (102,133)      246,472        483,029        733,444        (529,953)
                    Same property oper. expenses                          -           307,424             228,844            -              52,302           -               -          52,302         50,000            -               -
                      Increase (decrease) in                        1,634,502      (2,149,501)           (322,415)       412,549          (323,196)      206,950        (102,133)      194,171        433,029        733,444        (529,953)
                      same property NOI

                    Adjusted Same Property NOI (as reported on February 8, 2016)
                     Same property NOI                            194,598,502      191,849,499       766,361,585      196,050,549      198,211,804    200,671,950    201,475,867    796,162,171    216,309,029    218,793,444    219,024,047
                    Property pool changes                                  -           (77,000)         (323,000)      13,160,000       12,000,000     11,421,000     12,076,000     47,273,000
                         Y-O-Y change $                             8,114,502        5,065,499        28,981,585        7,393,256        6,954,514      6,073,448      9,703,368     30,123,586      7,098,480      8,581,640      6,931,097
                                   %                                     4.4%             2.7%              3.9%             3.9%             3.6%           3.1%           5.1%           3.9%           3.4%           4.1%           3.3%



                    Subsequent Corrections to the Audit Committee Investigation Adjustments to Same Property NOI
                     Same property revenues                                -               -              -                   -                -         (312,592)      312,592               -            -              -             761
                     Same property oper. expenses                          -          (406,278)      (406,278)                -                -              -             -                 -            -              -             -
                       Increase (decrease) in                              -           406,278        406,278                 -                -         (312,592)      312,592               -            -              -             761
                       same property NOI



                    Adjustments to Same Property NOI from Removal of LSI Amortization and Review of Lease Terminations
                    Same property revenues:
                        Remove LSI amortization                    (591,968)         (698,887)    (2,412,922)      (666,369)              (689,298)      (723,389)      (779,150)    (2,858,206)      (753,765)      (737,401)      (736,308)
                       Adjustment from review of
                       lease terminations                          (127,207)          (55,238)       (203,310)     (250,349)              (221,984)      (347,926)      (414,850)    (1,235,108)           -          (66,350)      (118,742)
                         Total                                        (719,175)        (754,125)       (2,616,232)       (916,718)        (911,282)    (1,071,315)    (1,194,000)    (4,093,314)      (753,765)      (803,751)      (855,050)

                     Same property oper. expenses                          -                -                 -               -             (1,556)        (6,516)         5,314         (2,758)        (1,500)         5,250         (3,788)
                        Increase (decrease) in                        (719,175)        (754,125)       (2,616,232)       (916,718)        (909,726)    (1,064,799)    (1,199,314)    (4,090,556)      (752,265)      (809,001)      (851,262)
                        same property NOI
                     Property pool changes affecting
                     LSI amortization in 2015                              -                 -                 -          (17,552)         (30,262)       (17,958)           -                -            -              -              -



                    Adjusted Same Property NOI
                     Same property NOI                            193,879,327      191,501,653       764,151,632      195,133,831      197,302,079    199,294,560    200,589,145    792,071,615    215,556,764    217,984,444    218,173,546
                     Property pool changes                                 -            (77,000)         (323,000)     13,142,448       11,969,738     11,403,042     12,076,000     47,273,000
                          Y-O-Y change $                             7,983,985        5,158,467        27,801,104       7,067,139        6,597,119      5,415,233      9,164,493     28,242,983      7,280,485      8,712,627      7,475,944
                                   %                                      4.3%             2.8%                3.8%          3.8%             3.5%           2.8%           4.8%           3.7%           3.5%           4.2%           3.5%




                    Adjustments to Same Property NOI from Supplemental Disclosures (as of November 22, 2017)
                    Miscellaneous Adjustments Reversal                  -                  -             -                    -                -              -          20,000         20,000             -              -              -
                    Non-Property Business Unit Reversal                 -                  -             -                    -                -              -             -              -          (123,103)           -              -
                    Reversal of Liberty Plaza Deposit                   -                  -             -                    -                -              -             -              -               -              -              -
                       Increase (decrease) in
                       same property NOI                                -                  -             -                    -                -              -          20,000         20,000        (123,103)           -              -



                    Adjustments for Comparative Year (as of November 22, 2017)
                    Non-Property Business Unit Reversal                   -                  -                 -         250,000               -             -               -         250,000             -              -              -
                    Roundtree Walmart Reversal                            -                  -                 -             -                 -          56,000             -          56,000             -              -              -
                    Liberty Plaza Reversal                                -                  -                 -             -                 -         300,000             -         300,000             -              -              -
                       Increase (decrease) to Comp. Year
                             same property NOI                            -                  -                 -         250,000               -         356,000             -         606,000             -              -              -



                    Adjusted Same Property NOI (as of November 22, 2017)
                     Same property NOI                           193,879,327       191,501,653       764,151,632      195,133,831      197,302,079    199,294,560    200,609,145    792,091,615    215,433,661    217,984,444    218,173,546
                     Property pool changes                                 -            (77,000)         (323,000)     13,142,448       11,969,738     11,403,042     12,076,000     47,273,000
                     Comparative Year adjustments                          -                 -                 -         250,000               -         356,000             -         606,000
                          Y-O-Y change $                             7,983,985        5,158,467        27,801,104       7,067,139        6,597,119      5,415,233      9,184,493     28,262,983      6,907,382      8,712,627      7,119,944
                                   %                                      4.3%             2.8%                3.8%          3.8%             3.5%           2.8%           4.8%           3.7%           3.3%           4.2%           3.4%




                    Adjustment to Same Property NOI for Liberty Plaza $300,000 "Good Faith Fee" (as of March 22, 2018)
                    Reversal of Liberty Plaza Deposit                      -                -               -                 -                -         (300,000)           -         (300,000)           -              -              -
                       Increase (decrease) in
                       same property NOI                                   -                -               -                 -                -         (300,000)           -         (300,000)           -              -              -



                    Adjusted Same Property NOI (as of March 22, 2018)
                     Same property NOI                            193,879,327      191,501,653       764,151,632      195,133,831      197,302,079    198,994,560    200,609,145    791,791,615    215,433,661    217,984,444    218,173,546
                    Property pool changes                                 -            (77,000)         (323,000)      13,142,448       11,969,738     11,403,042     12,076,000     47,273,000
                    Comparative Year adjustments                          -                -                 -            250,000              -          356,000            -          606,000
                         Y-O-Y change $                             7,983,985        5,158,467        27,801,104        7,067,139        6,597,119      5,115,233      9,184,493     27,962,983      6,907,382      8,712,627      7,419,944
                                   %                                     4.3%             2.8%              3.8%             3.8%             3.5%           2.6%           4.8%           3.7%           3.3%           4.2%           3.5%




Confidential Treatment Requested Pursuant to 17 C.F.R. § 200.83                                                              1 of 14
            Case 1:19-cr-00545-CM Document 26-3 Filed 11/08/19 Page 15 of 27



 Reporting Period    Impact Period    Amount                           Link                            Adjustment
4Q14                4Q14             (20,000.00)   ='[WB00022960_Confidential.xlsx]Misc adjustment'!      20,000.00
1Q15                1Q15             123,102.86    =[WB00022952_Confidential.xlsx]Balances!$I$3         (123,102.86)
1Q15                1Q14                 250.00    ='[WB00022952_Confidential.xlsx]QTD Rec'!$F$14        250,000.00
3Q15                3Q14                  56.00    ='[WB00022957_Confidential.xlsx]QTD Rec'!$F$15         56,000.00
3Q15                3Q14                 300.00    ='[WB00022957_Confidential.xlsx]QTD Rec'!$F$17        300,000.00
                        Case 1:19-cr-00545-CM Document 26-3 Filed 11/08/19 Page 16 of 27                                  Brixmor
                                                                                                                    Adjustments Summary
                                                                                                                                                                                                                                                            Privileged and Confidential




                                              3Q2013         4Q2013            2013           1Q2014         2Q2014           3Q2014            4Q2014           2014           1Q2015         2Q2015        3Q2015         4Q2015           2015

Orginally Reported Financial Results

   Total revenues                             293,368,000    312,027,000    1,174,697,000     307,696,000    308,077,000     306,592,000        314,605,000    1,236,599,000    315,293,000    312,111,000   313,025,000    325,551,000    1,265,980,000

   Net operating income                       216,165,000    224,805,000     857,345,000      225,088,000    228,679,000     230,048,000        230,838,000     914,397,000     232,963,000    234,411,000   237,289,000    239,556,000     944,219,000

   Funds from operations (FFO)                 86,851,000     96,622,000     364,915,000      132,678,000    140,392,000     144,515,000        131,680,000     554,821,000     139,155,000    149,051,000   156,195,000    155,753,000     600,154,000



Audit Committee Investigation Adjustments
(incl. subsequent corrections)
Revenues
    Base rent                                      11,750         59,708          71,458           84,495         84,495           61,708          (184,375)         46,323        (104,448)          -              -              -          (104,448)
    Lease termination fees                       (134,302)      (604,746)       (603,105)           3,760        200,000           50,000          (250,000)          3,760             -             -              -              -               -
    Ancillary and other                         1,616,413     (1,971,486)       (192,359)        (105,000)           -            (15,000)          195,008          75,008         357,562       805,541       (431,533)       (49,951)        681,620
        Rental income                           1,493,861     (2,516,524)       (724,006)         (16,745)       284,495           96,708          (239,367)        125,091         253,114       805,541       (431,533)       (49,951)        577,171
    Expense reimbursements                          6,339         69,701          27,331          433,054       (355,389)        (152,350)          199,826         125,141         229,915       (72,097)       (97,659)      (315,741)       (255,582)
        Total revenues                          1,500,200     (2,446,823)       (696,675)         416,309        (70,894)         (55,642)          (39,541)        250,232         483,029       733,444       (529,192)      (365,692)        321,589

Operating expenses                                     -         (98,854)       (177,434)              -         52,302                  -               -           52,302         50,000              -             -              -           50,000

   Increase/(decrease) to net operating         1,500,200     (2,347,969)       (519,242)        416,309        (123,196)         (55,642)          (39,541)        197,931        433,029        733,444       (529,192)      (365,692)        271,589
   income
   Adjstmt. as % of reported net operating           0.7%          -1.0%              -0.1%          0.2%          -0.1%                0.0%           0.0%             0.0%           0.2%           0.3%         -0.2%          -0.2%              0.0%
   income

General and admin. expenses                            -        500,000          500,000               -              -                  -               -               -               -              -             -        (704,978)       (704,978)

   Increase (decrease) to FFO                   1,500,200     (2,847,969)      (1,019,242)       416,309        (123,196)         (55,642)          (39,541)        197,931        433,029        733,444       (529,192)      339,286          976,567
   Adjstmt. as % of reported FFO                     1.7%           -2.9%            -0.3%          0.3%            -0.1%            0.0%              0.0%            0.0%           0.3%           0.5%           -0.3%         0.2%             0.2%



Adjustments from Review of Lease
Terminations
Revenues
   Base rent                                     (108,454)       (57,330)       (169,539)             -          (14,275)         (43,978)          (14,653)         (72,906)          -          (26,582)       (99,688)       (48,472)       (174,742)
   Lease termination fees                         197,995         62,940          11,312          283,229        276,246          283,871           500,066        1,343,412       158,986        105,986        (51,349)       913,930       1,127,553
   Ancillary and other                            (12,096)         3,097         (18,999)        (250,349)      (200,000)        (281,251)         (398,695)      (1,130,294)          -          (36,391)        (6,411)      (800,000)       (842,802)
      Rental income                                77,444          8,706        (177,226)          32,880         61,971          (41,358)           86,719          140,212       158,986         43,012       (157,447)        65,458         110,010
   Expense reimbursements                          (6,657)        (1,004)        (14,772)             -           (7,709)         (22,697)           (1,502)         (31,908)          -           (3,376)       (12,644)       (14,210)        (30,230)
      Total revenues                               70,787          7,702        (191,997)          32,880         54,262          (64,055)           85,217          108,304       158,986         39,636       (170,091)        51,248          79,779

Operating expenses                                     -              -                -               -          (1,556)             (6,516)         5,314           (2,758)        (1,500)         5,250        (3,788)         4,655             4,617

   Increase (decrease) to net operating           70,787           7,702        (191,997)         32,880         55,818           (57,539)          79,903          111,062        160,486         34,386       (166,303)       46,593           75,162
   income

General and admin. expenses                            -           2,500           2,500               -              -               24,763             -           24,763          (8,771)         1,894      635,622        (627,481)            1,263

   Increase (decrease) to FFO                     70,787           5,202        (194,497)         32,880         55,818           (82,302)          79,903           86,299        169,257         32,493       (801,924)      674,074           73,899



Net Adjustments
Revenues
   Base rent                                      (96,704)         2,378         (98,080)          84,495         70,220           17,730          (199,028)         (26,583)      (104,448)      (26,582)       (99,688)       (48,472)       (279,190)
   Lease termination fees                          63,693       (541,806)       (591,793)         286,989        476,246          333,871           250,066        1,347,172        158,986       105,986        (51,349)       913,930       1,127,553
   Ancillary and other                          1,604,317     (1,968,389)       (211,359)        (355,349)      (200,000)        (296,251)         (203,687)      (1,055,286)       357,562       769,150       (437,944)      (849,951)       (161,182)
      Rental income                             1,571,306     (2,507,817)       (901,232)          16,135        346,466           55,350          (152,648)         265,303        412,100       848,554       (588,980)        15,507         687,181
   Expense reimbursements                            (318)        68,697          12,559          433,054       (363,098)        (175,047)          198,324           93,233        229,915       (75,473)      (110,303)      (329,951)       (285,812)
      Total revenues                            1,570,987     (2,439,120)       (888,673)         449,189        (16,632)        (119,697)           45,676          358,536        642,015       773,081       (699,283)      (314,444)        401,369
      Adjstmt. as % of reported rev.                 0.5%           -0.8%           -0.1%            0.1%           0.0%             0.0%              0.0%             0.0%           0.2%          0.2%           -0.2%          -0.1%           0.0%

Operating expenses                                     -         (98,854)       (177,434)              -         50,746               (6,516)         5,314          49,544         48,500           5,250        (3,788)         4,655          54,617

   Net increase/(decrease) to net operating     1,570,987     (2,340,266)       (711,239)        449,189         (67,377)        (113,181)          40,362          308,993        593,515        767,831       (695,495)      (319,099)        346,752
   income
   Adjstmt. as % of orig. reported net               0.7%          -1.0%              -0.1%          0.2%           0.0%                0.0%           0.0%             0.0%           0.3%           0.3%         -0.3%          -0.1%              0.0%
   operating income

General and admin. expenses                            -        502,500          502,500               -              -               24,763             -           24,763          (8,771)         1,894      635,622      (1,332,459)       (703,715)

   Net increase/(decrease) to FFO               1,570,987     (2,842,766)      (1,213,739)       449,189         (67,377)        (137,944)          40,362          284,230        602,286        765,937     (1,331,116)     1,013,360       1,050,466
   Adjstmt. as % of originally reported FFO          1.8%           -2.9%            -0.3%          0.3%            0.0%             -0.1%            0.0%             0.1%           0.4%           0.5%           -0.9%          0.7%            0.2%




                                                                                                                            3 of 14
LSI review adjustments                                   3Q2012      4Q2012       2012         1Q2013      2Q2013      3Q2013      4Q2013      2013           1Q2014      2Q2014      3Q2014        4Q2014        2014          1Q2015      2Q2015      3Q2015       4Q2015       2015         2012-2015
Adjustments Dr(Cr)
         ADF                                     LSI                 (611,149)    (611,149)     (81,037)   206,592     (135,717)    575,340      565,179      (287,988)   (467,530)    (179,334)     (142,734)    (1,077,586)   (149,195)    (97,111)    125,250     (876,754)    (997,810)      (2,121,366)
         ADF                                     AMR                      -            -            -          -        108,454      51,884      160,339           -         7,525       37,228        14,653         59,406         -        26,582      79,747      (14,328)      92,001          311,746
         ADF                                     EXP                      -            -          6,630        -          6,657         (21)      13,267           -         3,466       21,171         1,502         26,139         -         3,376      10,116        9,453       22,945           62,351
         ADF                                     MISC                     -            -         10,000        -         12,096      (3,097)      18,999       250,349     200,000      165,415       291,354        907,118         -        36,391       6,411      800,000      842,802        1,768,919
         ADF                                     G&A                      -            -            -          -            -         2,500        2,500           -           -            -             -              -        (8,771)      1,894         -          8,771        1,894            4,394
         Bankruptcy                              LSI                      -            -            -          -            -           -            -             -           -            -        (102,441)      (102,441)        -           -           -        (22,917)     (22,917)        (125,358)
         Bankruptcy                              AMR                      -            -            -          -            -           -            -             -           -            -             -              -           -           -           -         22,917       22,917           22,917
         Bankruptcy                              EXP                      -            -            -          -            -           -            -             -           -            -             -              -           -           -           -            -            -                -
         Bankruptcy                              MISC                     -            -            -          -            -           -            -             -           -            -         102,441        102,441         -           -           -            -            -            102,441
         Bankruptcy                              G&A                      -            -            -          -            -           -            -             -           -            -             -              -           -           -       635,622     (636,252)        (630)            (630)
         Litigation/ Stop Billing                LSI                      -            -        (24,125)    12,249       72,024     (33,534)      26,614           999      (3,543)    (154,537)       (4,891)      (161,972)     (9,791)     (8,875)    (73,901)     (14,259)    (106,826)        (242,184)
         Litigation/ Stop Billing                AMR                      -            -            -        3,754          -         5,446        9,200           -         6,750        6,750           -           13,500         -           -        19,941       39,883       59,824           82,524
         Litigation/ Stop Billing                EXP                      -            -            -          480          -         1,025        1,505           -         4,243        1,526           -            5,769         -           -         2,528        4,757        7,285           14,559
         Litigation/ Stop Billing                MISC                     -            -            -          -            -           -            -             -           -        115,836         4,899        120,735         -           -           -            -            -            120,735
         Litigation/ Stop Billing                OpExp                    -            -            -          -            -           -            -             -        (1,556)      (6,516)        5,314         (2,758)     (1,500)      5,250      (3,788)       4,655        4,617            1,859
         Litigation/ Stop Billing                G&A                      -            -            -          -            -           -            -             -           -         24,763           -           24,763         -           -           -            -            -             24,763
                                                                                       -                                                             -                                                                   -                                                             -                -
         Net (Increase) / decrease to earnings                -      (611,149)    (611,149)     (88,531)   223,075      63,515      599,544      797,602       (36,640)   (250,645)      32,302       170,097        (84,886)   (169,257)    (32,493)    801,924     (674,074)     (73,899)          27,668



LSI
         LSI Amortization                                (588,658)   (440,814)   (1,029,472)   (573,970)   (548,097)   (591,968)   (698,887)   (2,412,922)    (666,369)   (689,298)    (723,389)     (779,150)    (2,858,206)   (753,765)   (737,401)    (736,308)        -              -       (6,300,600)

         LSI review                              LSI          -       611,149      611,149      105,162    (218,841)    63,693     (541,806)    (591,793)      286,989     471,073      333,871       250,066     1,341,999      158,986    105,986       (51,349)    913,930    1,127,553        2,488,908
         Reverse AC investigation adjustments                 -      (604,518)    (604,518)    (364,286)    228,343    134,302      604,746      603,105        (3,760)   (200,000)     (50,000)      250,000        (3,760)         -          -             -           -            -             (5,173)
         AC investigation adjstmt carried fwd.                                         -                                                             -                       5,173                                    5,173                                                            -              5,173

         Increase(decrease) to LSI                            -         6,631        6,631     (259,124)      9,502    197,995       62,940       11,312       283,229     276,246      283,871       500,066     1,343,412      158,986    105,986       (51,349)    913,930    1,127,553        2,488,908



Supplemental Discl.
       Base rent                                 AMR          -           -            -            -        (3,754)   (108,454)    (57,330)    (169,539)          -       (14,275)     (43,978)      (14,653)       (72,906)        -      (26,582)      (99,688)    (48,472)    (174,742)        (417,186)
        Lease settlements                                     -         6,631        6,631     (259,124)      9,502     197,995      62,940       11,312       283,229     276,246      283,871       500,066      1,343,412     158,986    105,986       (51,349)    913,930    1,127,553        2,482,277
       Ancillary and other                       MISC         -           -            -        (10,000)        -       (12,096)      3,097      (18,999)     (250,349)   (200,000)    (281,251)     (398,695)    (1,130,294)        -      (36,391)       (6,411)   (800,000)    (842,802)      (1,992,095)

         Expense reimbursements                  EXP          -           -              -       (6,630)       (480)     (6,657)     (1,004)     (14,772)          -        (7,709)      (22,697)       (1,502)     (31,908)         -        (3,376)     (12,644)    (14,210)     (30,230)         (76,910)

Revenues
       Rental Income                                          -         6,631        6,631     (269,124)      5,748     77,444        8,706     (177,226)       32,880      61,971      (41,358)       86,719       140,212      158,986     43,012      (157,447)     65,458      110,010           79,627
       Expense reimbursements                                 -           -            -         (6,630)       (480)    (6,657)      (1,004)     (14,772)          -        (7,709)     (22,697)       (1,502)      (31,908)         -       (3,376)      (12,644)    (14,210)     (30,230)         (76,910)
              Increase(decrease) to Revenue                   -         6,631        6,631     (275,755)      5,268     70,787        7,702     (191,997)       32,880      54,262      (64,055)       85,217       108,304      158,986     39,636      (170,091)     51,248       79,779            2,717

Expenses - increase (decrease)
         BDExp - Same prop. operating expenses OpExp          -           -              -          -           -           -           -               -          -        (1,556)       (6,516)       5,314         (2,758)     (1,500)      5,250       (3,788)      4,655        4,617            1,859

         Lgl - Operating expenses                G&A          -           -              -          -           -           -         2,500           2,500        -           -         24,763            -         24,763       (8,771)      1,894     635,622     (627,481)       1,263          28,526

Increase (decrease) in same property NOI                 (588,658)   (440,814)   (1,029,472)   (590,600)   (552,331)   (719,175)   (754,125)   (2,616,232)    (916,718)   (909,726)   (1,064,799)   (1,199,314)   (4,090,556)   (752,265)   (809,001)    (851,262)   (867,337)   (1,052,391)     (8,782,019)

Increase (decrease) in earnings                               -         6,631        6,631     (275,755)      5,268     70,787        5,202     (194,497)       32,880      55,818      (82,302)       79,903        86,299      169,257     32,493      (801,924)    674,074       73,899          (27,668)
                                                                                                                                                                                                                                                                                                           Case 1:19-cr-00545-CM Document 26-3 Filed 11/08/19 Page 17 of 27
                                       Case 1:19-cr-00545-CM Document 26-3 Filed 11/08/19 Page 18 of 27

AC investigation adjustments Dr/(Cr)                     3Q2012   4Q2012      2012        1Q2013      2Q2013      3Q2013        4Q2013        2013        1Q2014      2Q2014      3Q2014      4Q2014      2014        1Q2015      2Q2015      3Q2015      4Q2015      2015        2012-2015

Main      Base rent                              AMR                               -           -           -         (11,750)     (59,708)     (71,458)    (84,495)    (84,495)    (61,708)    184,375     (46,323)    104,448         -           -           -       104,448        (13,333)
Main      Other Rev                              MISC                              -      (168,000)        -      (2,055,598)   1,293,266     (930,332)    105,000         -        15,000     158,879     278,879    (145,322)   (660,783)    199,660         -      (606,445)    (1,257,898)
Main      Oper Exp                               OpExp                 -           -           -           -             -        187,850      187,850         -           -           -           -           -           -           -           -           -           -          187,850
ADJ       Base rent                              AMR                   -           -           -           -             -            -            -           -           -           -           -           -           -           -           -           -           -              -
ADJ       Other Rev                              MISC                  -           -         5,287         -          76,224      316,370      397,880         -           -      (312,592)        -      (312,592)        -       129,693      54,187    (105,218)     78,662        163,951
ADJ       Expense Reimbursements                 EXP                   -           -           -        85,709           -            -         85,709         -           -           -           -           -           -           -           -           -           -           85,709
ADJ       Oper Exp                               OpExp                 -           -       (78,580)        -             -        119,574       40,994         -        52,302         -           -        52,302      50,000         -           -           -        50,000        143,296
LATE      Late fee                               MISC                  -           -           -           -             -            -            -           -           -           -           -           -       (20,805)   (269,370)    (40,493)     63,045    (267,623)      (267,623)
RETRO     Prior year CAM                         EXP                   -           -           -           -         (47,339)    (116,701)    (164,040)   (190,054)    434,389       8,350    (146,826)    105,859    (185,915)    (72,903)    154,659     189,741      85,582         27,401
CAM       CAM reconciliations                    EXP                   -           -        13,000       8,000        (4,000)       4,000       21,000    (207,000)   (101,000)    167,000     (88,000)   (229,000)    (63,000)    212,000     (31,000)     88,000     206,000         (2,000)
RET       RET reconciliations                    EXP                   -           -        (3,000)    (55,000)       45,000       43,000       30,000     (36,000)     22,000     (23,000)     35,000      (2,000)     19,000     (67,000)    (26,000)     38,000     (36,000)        (8,000)
UC        Tenant deposits reconciliations (UC)   MISC                  -           -           -           -             -            -            -           -           -           -           -           -      (191,435)    (17,839)    184,425     128,404     103,555        103,555
UC        Tenant credits (UC)                    MISC                  -           -           -           -         362,961      361,850      724,811         -           -           -       (41,295)    (41,295)        -        12,757      34,515     (36,478)     10,794        694,310
           Lease settlements                     LSI              (604,518)   (604,518)   (364,286)    228,343       134,302      604,746      603,105      (3,760)   (200,000)    (50,000)    250,000      (3,760)        -           -           -           -           -           (5,173)
Main      G&A Expenses                           G&A                   -           -           -           -             -            -            -           -           -           -           -           -           -           -           -      (704,978)   (704,978)      (704,978)
                                                                                   -                                                               -                                                           -                                                           -              -
         Net (Increase) / decrease to earnings              -     (604,518)   (604,518)   (595,579)    267,052    (1,500,200)   2,754,247      925,520    (416,309)    123,196    (256,950)    352,133    (197,931)   (433,029)   (733,444)    529,953    (339,484)   (976,004)      (852,933)



Supplemental Discl.
        Base rent                                AMR        -          -          -           -            -         11,750         59,708      71,458      84,495      84,495     61,708     (184,375)     46,323    (104,448)       -            -           -      (104,448)        13,333
        Lease settlements                        LSI        -      604,518    604,518     364,286     (228,343)    (134,302)      (604,746)   (603,105)      3,760     200,000     50,000     (250,000)      3,760         -          -            -           -           -            5,173
        Anciliary and other                      MISC       -          -          -       162,713          -      1,616,413     (1,971,486)   (192,359)   (105,000)        -      297,592     (117,584)     75,008     357,562    805,541     (432,294)    (49,753)    681,057        563,705

          Expense reimbursements                 EXP        -          -             -     (10,000)    (38,709)       6,339        69,701       27,331    433,054     (355,389)   (152,350)    199,826     125,141    229,915      (72,097)    (97,659)   (315,741)   (255,582)      (103,110)

Revenues - increase (decrease)
         Rental Income                                      -      604,518    604,518     526,999     (228,343)   1,493,861     (2,516,524)   (724,006)   (16,745)     284,495     409,300    (551,959)    125,091    253,114     805,541     (432,294)    (49,753)    576,608        582,212
         Expense reimbursements                             -          -          -       (10,000)     (38,709)       6,339         69,701      27,331    433,054     (355,389)   (152,350)    199,826     125,141    229,915     (72,097)     (97,659)   (315,741)   (255,582)      (103,110)
                                                            -      604,518    604,518     516,999     (267,052)   1,500,200     (2,446,823)   (696,675)   416,309      (70,894)    256,950    (352,133)    250,232    483,029     733,444     (529,953)   (365,494)    321,026        479,101
Expenses - increase (decrease)
         BD Exp - Same prop. operating expenses OpExp       -          -             -     (78,580)        -             -        307,424      228,844         -        52,302         -           -        52,302     50,000          -           -           -        50,000        331,146

         Lgl - Operating expenses                G&A        -          -             -         -           -             -             -             -         -           -           -           -             -         -           -           -      (704,978)   (704,978)      (704,978)

Increase (decrease) in same property NOI                    -          -             -    231,293      (38,709)   1,634,502     (2,149,501)   (322,415)   412,549     (323,196)   206,950     (102,133)    194,171    433,029     733,444     (529,953)   (365,494)    271,026        142,782

Increase (decrease) in earnings                             -      604,518    604,518     595,579     (267,052)   1,500,200     (2,754,247)   (925,520)   416,309     (123,196)   256,950     (352,133)    197,931    433,029     733,444     (529,953)    339,484     976,004        852,933
                                         Case 1:19-cr-00545-CM Document 26-3 Filed 11/08/19 Page 19 of 27

AC investigation adjustments Dr / (Cr)                       3Q2012   4Q2012   2012       1Q2013   2Q2013   3Q2013   4Q2013       2013        1Q2014   2Q2014   3Q2014      4Q2014      2014       1Q2015   2Q2015   3Q2015     4Q2015     2015         2012-2015

ADJ       Initially posted to wrong quarter          MISC                             -                                                -                        312,592     (312,592)          -                                               -                -
UC        Correction to tenant credits adj.          MISC                             -                                                -                                                       -                        (761)       198       (563)            (563)
Main      Reclass from MISC to G&A (batch 2229560)   OpExp                            -                               (270,847)   (270,847)                                                    -                                               -           (270,847)
ADJ       Reclass from MISC to G&A (batch 2229560)   OpExp                            -                               (135,431)   (135,431)                                                    -                                               -           (135,431)
                                                     G&A                              -                                500,000     500,000                                                     -                                               -            500,000
                                                                                      -                                                -                                                       -                                               -                -
                                                                                      -                                                -                                                       -                                               -                -
         Net (Increase) / decrease to earnings                  -        -            -       -        -         -     93,722       93,722        -        -    312,592     (312,592)          -       -        -       (761)       198       (563)          93,159




Supplemental Discl.
        Base rent                                    AMR        -        -            -       -        -         -         -             -        -        -         -          -              -       -        -        -          -             -            -
        Lease settlements                            LSI        -        -            -       -        -         -         -             -        -        -         -          -              -       -        -        -          -             -            -
        Ancilliary and other                         MISC       -        -            -       -        -         -         -             -        -        -    (312,592)   312,592            -       -        -        761       (198)          563          563

          Expense reimbursements                     EXP        -        -            -       -        -         -         -             -        -        -         -           -             -       -        -        -          -             -             -

Revenues
        Rental Income                                           -        -            -       -        -         -         -             -        -        -    (312,592)   312,592            -       -        -        761       (198)          563          563
        Expense reimbursements                                  -        -            -       -        -         -         -             -        -        -         -          -              -       -        -        -          -             -            -
                                                                -        -            -       -        -         -         -             -        -        -    (312,592)   312,592            -       -        -        761       (198)          563          563
Expenses - increase/(decrease)
          BD Exp - Same prop. oper expenses          OpExp      -        -            -       -        -         -    (406,278)   (406,278)       -        -         -           -             -       -        -        -          -             -        (406,278)

          Lgl - Operating expenses                   G&A        -        -            -       -        -         -    500,000     500,000         -        -         -           -             -       -        -        -          -             -        500,000

Increase (decrease) in same property NOI                        -        -            -       -        -         -    406,278     406,278         -        -    (312,592)   312,592            -       -        -        761       (198)          563      406,841

Increase (decrease) in earnings                                 -        -            -       -        -         -     (93,722)    (93,722)       -        -    (312,592)   312,592            -       -        -        761       (198)          563       (93,159)
Preliminary Draft                                                                                                                                                                                                                  Brixmor                                                                                                                                                                      PRIVILEGED AND CONFIDENTIAL
Subject to Change                                                                                                                                                                                                            Proposed Adjustments




   ADF        Business
  Number        Unit               Shopping Center                 Tenant Name               AJE                                                                       Dr/(Cr)          Q4 2012    Q1 2013       Q2 2013         Q3 2013       Q4 2013       Q1 2014   Q2 2014        Q3 2014       Q4 2014      Q1 2015   Q2 2015   Q3 2015   Q4 2015   Q1 2016   Q2 2016   Q3 2016   Q4 2016   Q1 2017   Q2 2017

   69761       524701    Wilkes Barre Marketplace         Fashion Bug #3598, Inc.             1    To adjust for improper deferral of LSI income.

                                                                                                   Amount to true up Q1 2013 LSI                          LSI           (54,372.80)                (54,372.80)
                                                                                                   Amount to reverse in Q2 LSI                            LSI            18,124.26                               18,124.26
                                                                                                   Amount to reverse in Q3 LSI                            LSI            18,124.26                                               18,124.26
                                                                                                   Amount to reverse in Q4 LSI                            LSI            18,124.28                                                             18,124.28

   69757       136301    West Ridge                       Fashion Bug #693, Inc.              2    To adjust for improper deferral of LSI income.

                                                                                                   Amount to true up Q1 2013 LSI                          LSI           (28,855.38)                (28,855.38)
                                                                                                   Amount to reverse in Q2 LSI                            LSI             9,618.45                                9,618.45
                                                                                                   Amount to reverse in Q3 LSI                            LSI             9,618.45                                                 9,618.45
                                                                                                   Amount to reverse in Q4 LSI                            LSI             9,618.45                                                              9,618.45

                                                                                              3    Intentionally Left Blank

   69762       420601    Berkshire Crossing               Fashion Bug #2957, Inc.             4    To adjust for improper deferral of LSI income.

                                                                                                   Amount to true up Q1 2013 LSI                          LSI         (200,703.60)                (200,703.60)
                                                                                                   Amount to reverse in Q2 LSI                            LSI           66,901.20                                66,901.20
                                                                                                   Amount to reverse in Q3 LSI                            LSI           66,901.20                                                66,901.20
                                                                                                   Amount to reverse in Q4 LSI                            LSI           66,901.20                                                              66,901.20

   71390       137701    Southland Shopping Plaza         Concord Buying Group, Inc.          5    To adjust for LSI recorded in the incorrect quarter and to reclassify billings
                                                                                                   that occurred subsequent to the termination date into LSI.

                                                                                                   Amount to true up Q3 2013 LSI                          LSI         (173,460.83)                                              (173,460.83)
                                                                                                   Amount to reverse in Q4 2013 LSI                       LSI           96,491.00                                                              96,491.00
                                                                                                   Amount to reverse out of AMR Q3 2013                   AMR           42,187.50                                                42,187.50
                                                                                                   Amount to reverse out of CAM Q3 2013                   EXP            6,657.33                                                 6,657.33
                                                                                                   Amount to reverse out of AMR Q4 2013                   AMR           28,125.00                                                              28,125.00

                                                                                              6    Intentionally Left Blank

   69758       518501    Genesee Valley Shopping Center   Fashion Bug #2635 of Geneseo, In    7    To adjust for improper deferral of LSI income.

                                                                                                   Amount to true up Q1 2013 LSI                          LSI            (9,655.65)                 (9,655.65)
                                                                                                   Amount to reverse in Q2 LSI                            LSI             3,218.55                                3,218.55
                                                                                                   Amount to reverse in Q3 LSI                            LSI             3,218.55                                                 3,218.55
                                                                                                   Amount to reverse in Q4 LSI                            LSI             3,218.55                                                              3,218.55

   69756       405201    New Holland                      Fashion Bug of New Holland, Inc.    8    To adjust for improper deferral of LSI income.

                                                                                                   Amount to true up Q1 2013 LSI                          LSI           (12,852.00)                (12,852.00)
                                                                                                   Amount to reverse in Q2 LSI                            LSI             4,284.00                                4,284.00
                                                                                                   Amount to reverse in Q3 LSI                            LSI             4,284.00                                                 4,284.00
                                                                                                   Amount to reverse in Q4 LSI                            LSI             4,284.00                                                              4,284.00

   70761       412201    Morris Hills Shopping Center     Michael's Stores, Inc.              9    To adjust for improper reversal of LSI and to reclassify billings that occurred
                                                                                                   subsequent to the termination date into LSI.

                                                                                                   Amount to true up Q3 2013 LSI                          LSI           (66,266.66)                                              (66,266.66)
                                                                                                   Amount to reverse in Q3 2013 AMR                       AMR            66,266.66                                                66,266.66
                                                                                                   Amount to reverse in Q4 2013 LSI                       LSI           (20,752.72) *                                                          (20,752.72)
                                                                                                   Amount to reverse in Q4 2013 AMR                       AMR            20,752.72                                                              20,752.72

                                                                                                   *The Company recorded $20,752.72 LSI income in Q3 and then reversed the
                                                                                                   entry in Q4, as such the Q4 entry should be reversed.

                                                                                             10    Intentionally

   76629       409701    Watson Glen Shopping Center      K Mart Corporation                 11    To adjust for LSI recorded in the incorrect quarter.

                                                                                                   Amount to record in Q3 2014 in LSI                     LSI         (250,000.00)                                                                                                   (250,000.00)
                                                                                                   Amount to reverse in Q4 2014 LSI                       LSI          250,000.00                                                                                                                   250,000.00

   75282       171406    Stockbridge Hannover Shops (F)   Southeast Gold Buyers, LLC         12    To reclassify

                                                                                                   Amount to record in Q2 2014 in LSI                     LSI           (40,369.31) *                                                                                  (40,369.31)
                                                                                                   Amount to reverse in Q2 AMR                            AMR             7,525.00                                                                                       7,525.00
                                                                                                   Amount to reverse in Q2 CAM/RETX/SNO/INS               EXP             2,617.46                                                                                       2,617.46
                                                                                                   Amount to reverse in Q3 AMR                            AMR            22,575.00                                                                                                    22,575.00
                                                                                                   Amount to reverse in Q3CAM/RETX/SNO/INS                EXP             7,651.85                                                                                                     7,651.85

                                                                                                   *Added May billings after cash was collected, increased adjustment by $10,142.46
                                                                                                                                                                                                                                                                                                                                                                                                                                   Case 1:19-cr-00545-CM Document 26-3 Filed 11/08/19 Page 20 of 27




                                                                                                                                                                                                                                   7 of 14
Preliminary Draft                                                                                                                                                                                                           Brixmor                                                                                                                                                                                               PRIVILEGED AND CONFIDENTIAL
Subject to Change                                                                                                                                                                                                     Proposed Adjustments




   ADF        Business
  Number        Unit               Shopping Center                   Tenant Name              AJE                                                                      Dr/(Cr)          Q4 2012   Q1 2013   Q2 2013       Q3 2013       Q4 2013    Q1 2014        Q2 2014       Q3 2014        Q4 2014        Q1 2015        Q2 2015       Q3 2015       Q4 2015       Q1 2016       Q2 2016   Q3 2016   Q4 2016   Q1 2017   Q2 2017
   76732       129101    Rose Pavilion                    Caremore Medical Enterprises        13    To reclassify settlement fees from Miscellaneous Income to LSI.

                                                                                                    Amount to record in Q4 2014 in LSI                     LSI        (291,354.20)                                                                                                            (291,354.20)
                                                                                                    Amount to reverse in Q4 Misc. Inc.                     MISC        291,354.20 *                                                                                                            291,354.20

                                                                                                    *No support could be found or provided to support recording the fee to
                                                                                                    miscellaneous income.

   75077       322101    Colonial Marketplace             AC Moore, Incorporated              14    To adjust for LSI recorded in the incorrect quarter.

                                                                                                    Amount to record in Q2 2014 in LSI                     LSI        (200,000.00)                                                                               (200,000.00)
                                                                                                    Amount to reverse in Q3 2014 LSI                       LSI         200,000.00                                                                                               200,000.00

   68233       524801    Conyers Plaza I                  Appliance Recycling Centers of Am   15    To reclassify settlement fees from "Other Income" and Deferred Income to LSI.

                                                                                                    Amount to record in Q1 2014 LSI                 LSI               (250,348.72)                                                                (250,348.72)
                                                                                                    Amount to reverse from Other Income and DeferredMISC               250,348.72                                                                  250,348.72

   76661       519501    Panama City Square               Michael's Stores, Inc.              16    To adjust for LSI recorded in the incorrect quarter.

                                                                                                    Amount to record in Q3 2014 in LSI                     LSI         (29,072.73)                                                                                              (29,072.73)
                                                                                                    Amount to reverse in Q4 2014 LSI                       LSI          29,072.73                                                                                                              29,072.73

   75890       518501    Genesee Valley Shopping Center   Staples The Office Superstore Eas   17    To reclassify settlement fees from Miscellaneous Income to LSI.

                                                                                                    Amount to reverse in Q3 2014 Misc. Inc.                MISC        165,414.97 *                                                                                             165,414.97
                                                                                                    Amount to record in Q3 2014 in LSI                     LSI         (39,822.12)                                                                                              (39,822.12)
                                                                                                    Amount to record in Q4 2014 in LSI                     LSI         (93,939.37)                                                                                                             (93,939.37)
                                                                                                    Amount to record in Q1 2015 in LSI                     LSI         (31,653.48)                                                                                                                            (31,653.48)

                                                                                                    *No support could be found or provided to support recording the fee to
                                                                                                    miscellaneous income. Amortized over the life of the lease modification.

   76165       520801    Marketplace at Wycliffe          Winn-Dixie Stores Leasing, LLC      18    To reclassify settlement fees from Miscellaneous Income to LSI.

                                                                                                    Amount to record in Q2 2014 in LSI                     LSI        (200,000.00)                                                                               (200,000.00)
                                                                                                    Amount to reverse from Misc. Inc.                      MISC        200,000.00 *                                                                               200,000.00

                                                                                                    *No accrual for cleaning expense, as such revenue is overstated in Misc. Inc.

   80154       417701    Marketplace @ 42                 RBF, LLC                            19    To adjust for LSI recorded in the incorrect quarter and to reclassify
                                                                                                    settlement fees from Miscellaneous Income to AMR and LSI.

                                                                                                    Amount to reduce LSI in Q3 2015                        LSI         151,177.86                                                                                                                                                          151,177.86
                                                                                                    Amount to reverse from Misc. Inc. in Q4                MISC        400,000.00                                                                                                                                                                        400,000.00
                                                                                                    Amount to increase LSI in Q4 2015                      LSI        (479,371.59)                                                                                                                                                                      (479,371.59)
                                                                                                    Amount to record to AMR in Q4                          AMR         (71,806.27)                                                                                                                                                                       (71,806.27)

                                                                                                    AMR recognzied for August, September and October. Space was
                                                                                                    surrendered 10/31/15. LSI amortized between the contract execution date
                                                                                                    and the surrender date (3 months).

   80178       131801    Bristol Plaza (CA)               Carrows Restaurants, Inc.           20    To reclassify

                                                                                                    Amount to record in Q1 2016 in LSI                     LSI         (36,995.70)                                                                                                                                                                                     (36,995.70)
                                                                                                    Amount to reverse in Q4 2015 AMR                       AMR          30,896.00                                                                                                                                                                        30,896.00
                                                                                                    Amount to reverse in Q4 2015 CAM                       EXP           6,099.70                                                                                                                                                                         6,099.70

   75613       401001    California Oaks Center           Ralphs #747                         21    To reclassify billings that occurred subsequent to the termination date into LSI.

                                                                                                    Amount to record in Q2 2015 in LSI                     LSI        (148,526.25)                                                                                                                                          (148,526.25)
                                                                                                    Amount to reverse AMR Q2                               AMR          26,582.25                                                                                                                                             26,582.25
                                                                                                    Amount to reverse CAM Q2                               EXP           3,123.00                                                                                                                                              3,123.00
                                                                                                    Amount to reverse AMR Q3                               AMR          79,746.75                                                                                                                                                           79,746.75
                                                                                                    Amount to reverse CAM Q3                               EXP           9,369.00                                                                                                                                                            9,369.00
                                                                                                    Amount to reverse AMR Q4                               AMR          26,582.25                                                                                                                                                                        26,582.25
                                                                                                    Amount to reverse CAM Q4                               EXP           3,123.00                                                                                                                                                                         3,123.00

   78923       146701    Pearland Plaza                   PETCO SOUTHWEST, INC.               22    To adjust for LSI recorded in the incorrect quarter.

                                                                                                    Amount to record in Q1 2015 in LSI                     LSI        (100,000.00)                                                                                                                           (100,000.00)
                                                                                                    Amount to reverse in Q2 2015 LSI                       LSI         100,000.00                                                                                                                                           100,000.00

   79902       403001    Gateway Plaza - Santa Fe Sprng   Garfield Beach CVS, LLC             23    To reclassify settlement fees from Miscellaneous Income to LSI.

                                                                                                    Amount to record in Q4 2015 in LSI                     LSI        (400,000.00)                                                                                                                                                                      (400,000.00)
                                                                                                                                                                                                                                                                                                                                                                                                                                                     Case 1:19-cr-00545-CM Document 26-3 Filed 11/08/19 Page 21 of 27




                                                                                                                                                                                                                            8 of 14
Preliminary Draft                                                                                                                                                                                                             Brixmor                                                                                                                                                                                        PRIVILEGED AND CONFIDENTIAL
Subject to Change                                                                                                                                                                                                       Proposed Adjustments




   ADF        Business
  Number        Unit               Shopping Center                Tenant Name                 AJE                                                                  Dr/(Cr)          Q4 2012   Q1 2013       Q2 2013         Q3 2013       Q4 2013      Q1 2014       Q2 2014       Q3 2014       Q4 2014       Q1 2015       Q2 2015       Q3 2015       Q4 2015      Q1 2016   Q2 2016   Q3 2016   Q4 2016   Q1 2017   Q2 2017
                                                                                                    Amount to reverse in Q4 Misc. Inc.                     MISC    400,000.00 *                                                                                                                                                                          400,000.00

                                                                                                    *No support
                                                                                                    could be found

   79764       181701    Marco Town Center               Vandy's Sports Bar & Grille, Inc     24    To adjust for LSI recorded in the incorrect quarter.

                                                                                                    Amount to record in Q3 2015 in LSI                     LSI      (10,000.00) *                                                                                                                                                          (10,000.00)
                                                                                                    Amount to reverse in Q4 2015 LSI                       LSI       10,000.00                                                                                                                                                                            10,000.00

                                                                                                    *Cash collected on 9/10/2015

   69804       303301    Northshore West                 Kentucky Fried Chicken of Californ   25    To adjust for improper deferral of LSI income.

                                                                                                    Amount to true up Q2 2013 LSI                          LSI      (66,664.00)                             (66,664.00)
                                                                                                    Amount to reverse in Q3 LSI                            LSI       33,336.00                                              33,336.00
                                                                                                    Amount to reverse in Q4 LSI                            LSI       33,328.00                                                             33,328.00

   71065       321401    Tinley Park Plaza               Caribou Coffee, Inc.                 26    To adjust for improper deferral of LSI income.

                                                                                                    Amount to true up Q3 2013 LSI                          LSI      (40,500.00)                                             (40,500.00)
                                                                                                    Amount to reverse in Q4 LSI                            LSI       40,500.00                                                             40,500.00

   71179       420901    Warminster Towne Center         Sleepy's, LLC                        27    To adjust for LSI recorded in the incorrect quarter.

                                                                                                    Amount to record in Q2 2013 in LSI                     LSI      (14,285.71) *                           (14,285.71)
                                                                                                    Amount to record in Q3 2013 in LSI                     LSI      (21,428.57)                                             (21,428.57)
                                                                                                    Amount to reverse in Q4 2013 LSI                       LSI       35,714.29                                                             35,714.29

                                                                                                    *Cash was enclosed with letter dated May 15, 2013. Amortized over the life
                                                                                                    of the lease modification.

   70367       405801    Ocean Heights Shopping Center   Rockham 5G NJ, LLC                   28    To adjust for improper deferral of LSI income.

                                                                                                    Amount to true up Q3 2013 LSI                          LSI    (110,425.50)                                             (110,425.50)
                                                                                                    Amount to reverse in Q4 LSI                            LSI     110,425.50                                                             110,425.50

   71953       405901    Ocean View Plaza                Jamba Juice Company                  29    To adjust for improper deferral of LSI income.

                                                                                                    Amount to reverse in Q3 2013                           LSI        3,007.80                                                3,007.80
                                                                                                    Amount to reverse in Q4 2013                           LSI        4,511.70                                                              4,511.70
                                                                                                    Amount to record in Q1 2014                            LSI       (7,519.50)                                                                         (7,519.50)

                                                                                                    *Cash was enclosed with letter dated July 15, 2013. Cash was received
                                                                                                    August 1, 2013. Amortized over the life of the lease modification.

   69811       415501    Rollins Crossing                Cellular Advantage, Inc.             30    To adjust for improper deferral of LSI income.

                                                                                                    Amount to true up Q2 2013 LSI                          LSI      (66,024.55)                             (66,024.55)
                                                                                                    Amount to reverse in Q3 LSI                            LSI       39,614.73                                              39,614.73
                                                                                                    Amount to reverse in Q4 LSI                            LSI       26,409.82                                                             26,409.82

   69146       417501    Mequon Pavilions                Kohinoor Fitness III, LLC            31    To adjust for improper deferral of LSI income.

                                                                                                    Amount to true up Q1 2013 LSI                          LSI      (37,694.02)               (37,694.02)
                                                                                                    Amount to reverse in Q3 LSI                            LSI       12,564.66                              12,564.66
                                                                                                    Amount to reverse in Q3 LSI                            LSI       12,564.66                                              12,564.66
                                                                                                    Amount to reverse in Q4 LSI                            LSI       12,564.70                                                             12,564.70

 2011 Term.    518301    Vail Ranch Center               Tarbell Realty                       32    To adjust for improper deferral of LSI income.

                                                                                                    Amount to reverse from Q1 2013 Misc. Inc.           MISC         10,000.00 *              10,000.00
                                                                                                    Amount to reverse in Q1 LSI                         LSI          54,645.97                54,645.97
                                                                                                    Amount to reverse in Q2 LSI                         LSI          32,904.05                              32,904.05
                                                                                                    Amount to reverse in Q3 LSI                         LSI          41,674.86                                              41,674.86
                                                                                                    Amount to reverse in Q4 LSI                         LSI          18,649.70                                                             18,649.70
                                                                                                    Amount to record in Q1 2014 LSI                     LSI         (26,312.43)                                                                        (26,312.43)
                                                                                                    Amount to record in Q2 2014 LSI                     LSI         (26,312.43)                                                                                      (26,312.43)
                                                                                                    Amount to record in Q3 2014 LSI                     LSI         (26,312.43)                                                                                                    (26,312.43)
                                                                                                    Amount to record in Q4 2014 LSI                     LSI         (26,312.43)                                                                                                                  (26,312.43)
                                                                                                    Amount to record in Q1 2015 LSI                     LSI         (17,541.62)                                                                                                                                (17,541.62)
                                                                                                    Reclass Legal Exp. from Q4 to when cash was collect G&A          (8,770.81)                                                                                                                                 (8,770.81)
                                                                                                    Amount to record in Q2 2015 LSI                     LSI         (26,312.43)                                                                                                                                              (26,312.43)
                                                                                                    Amount to record in Q3 2015 LSI                     LSI          (8,770.81)                                                                                                                                                             (8,770.81)
                                                                                                    Amount to reverse from Q4 2015 LGL                  G&A           8,770.81                                                                                                                                                                             8,770.81
                                                                                                                                                                                                                                                                                                                                                                                                                                                Case 1:19-cr-00545-CM Document 26-3 Filed 11/08/19 Page 22 of 27




                                                                                                                                                                                                                              9 of 14
Preliminary Draft                                                                                                                                                                                                           Brixmor                                                                                                                                                                              PRIVILEGED AND CONFIDENTIAL
Subject to Change                                                                                                                                                                                                     Proposed Adjustments




   ADF        Business
  Number        Unit                Shopping Center                Tenant Name                AJE                                                                      Dr/(Cr)          Q4 2012   Q1 2013   Q2 2013       Q3 2013       Q4 2013        Q1 2014      Q2 2014      Q3 2014   Q4 2014   Q1 2015   Q2 2015      Q3 2015      Q4 2015      Q1 2016      Q2 2016   Q3 2016   Q4 2016    Q1 2017   Q2 2017
                                                                                                    *No support could be found or provided to support recording the fee to
                                                                                                    miscellaneous income. Entrys based on cash receipts as collectiblity was

   71211       631201    Beneva Village Shops             Sarasota Organic Frozen Yogurt, L   33    To reclassify billings that occurred subsequent to the termination date into LSI.

                                                                                                    Amount to record in Q4 2013 in LSI                     LSI          (4,387.22)                                                       (4,387.22)
                                                                                                    Amount to reverse AMR Q4 2013                          AMR           3,006.66                                                         3,006.66
                                                                                                    Amount to reverse RAMR Q4 2013                         MISC         (3,096.66)                                                       (3,096.66)
                                                                                                    Amount to reverse LGL Q4 2013                          G&A           2,500.00                                                         2,500.00
                                                                                                    Amount to reverse LGL Q2 2015                          G&A           1,893.52                                                                                                                               1,893.52
                                                                                                    Amount to reverse RRET Q4 2013                         EXP             (21.12)                                                           (21.12)
                                                                                                    Amount to reverse STX Q4 2013                          BS               (7.78)                                                            (7.78)
                                                                                                    Amount to reverse STX Q2 2015                          BS                1.48                                                                                                                                   1.48
                                                                                                    Amount to reverse UCIN Q2 2015                         MISC            111.12                                                                                                                                 111.12

   71170       171601    Rock Prairie Crossing            W. E. Gibson Agency, Inc.           34    To reclassify settlement fees from Miscellaneous Income to LSI.

                                                                                                    Amount to record in Q3 2013 in LSI                     LSI          (1,549.30)                                         (1,549.30)
                                                                                                    Amount to reverse Miscellaneous Income                 MISC          1,549.30 *                                         1,549.30

                                                                                                    *No support could be found or provided to support recording the fee to
                                                                                                    miscellaneous income.

   71052       117101    Pointe*Orlando                   Mijodomo, Inc.                      35    To reclassify unapplied cash (2617.uc) to LSI

                                                                                                    Amount to record in Q3 2013 in LSI                     LSI         (10,546.66)                                        (10,546.66)
                                                                                                    Amount to reverse from UCIN                            MISC         10,546.66                                          10,546.66

   70325       111901    Ivyridge                         Beneficial Savings Bank             36    To adjust for LSI recorded in the incorrect quarter.

                                                                                                    Amount to reclass to Q4 2013 LSI                       LSI         (14,261.23)                                                      (14,261.23)
                                                                                                    Amount to reclass from Q2 2015 LSI                     LSI          14,261.23                                                                                                                              14,261.23

                                                                                              37    Intentionally

                                                                                              38    Intentionally

                                                                                              39    Intentionally

   74168       405801    Ocean Heights Shopping Center    LMS Bethel Road, LLC                40    To adjust for LSI

                                                                                                    Amount to record in Q1 2014 in LSI                     LSI          (3,807.31)                                                                     (3,807.31)
                                                                                                    Amount to reclass from Q2 2017 LSI                     LSI           3,807.31                                                                                                                                                                                                                           3,807.31

   75164        62401    Montecito Marketplace Phase II   Melissa & Robert Duran              41    To reclassify

                                                                                                    Amount to record in Q2 2014 in LSI                     LSI            (848.34)                                                                                    (848.34)
                                                                                                    Amount to reverse from Q2 UW                           EXP             848.34                                                                                      848.34

   78409       110301    Western Village                  Yim Jiang, Danny Kong, Dong Xiao    42    To reclassify billings that occurred subsequent to the termination date into LSI.

                                                                                                    Amount to record in Q2 2015 in LSI                     LSI            (253.36)                                                                                                                               (253.36)
                                                                                                    Amount to record in Q3 2015 in LSI                     LSI            (746.67)                                                                                                                                            (746.67)
                                                                                                    Amount to record in Q4 2015 in LSI                     LSI            (230.48)                                                                                                                                                         (230.48)
                                                                                                    Amount to reverse from UW in respective quarters       EXP           1,230.51                                                                                                                                 253.36       746.67       230.48

                                                                                                    Removed adjustments to RRET/RCAM/RINS and applied based on cash receipt.

   77509       110201    Brentwood Plaza                  Sun Beauty Supply, Inc.             43    To adjust for LSI recorded in the incorrect quarter.

                                                                                                    Amount to reclass to Q4 2015 LSI                       LSI          (7,152.09) *                                                                                                                                                     (7,152.09)
                                                                                                    Amount to reclass from Q4 2016 LSI                     LSI           7,152.09                                                                                                                                                                                                      7,152.09

                                                                                                    *Cash received in Q4 2015, LSI was recorded in Q4 2016.

   81513       416401    Stony Brook I & II               TruStaff Personnel Services, LLC    44    To reclassify billings that occurred subsequent to the termination date into LSI.

                                                                                                    Amount to record in Q1 2016 in LSI             LSI                 ($1,921.50) *                                                                                                                                                                  (1,921.50)
                                                                                                    Amount to reverse from AMR in Q1 2016          AMR                  $1,627.50                                                                                                                                                                      1,627.50
                                                                                                    Amount to reverse from CAM/INS/RETX in Q1 2016 EXP                    $294.00                                                                                                                                                                        294.00

                                                                                                    *Cash received in Q1 2016, as such, adjusted entry to reflect LSI on cash
                                                                                                    basis. Removed RETX from original adjustment.

   80196       129101    Rose Pavilion                    Iron Horse Nutrition, LLC           45    To reclassify unapplied cash to LSI
                                                                                                                                                                                                                                                                                                                                                                                                                                    Case 1:19-cr-00545-CM Document 26-3 Filed 11/08/19 Page 23 of 27




                                                                                                                                                                                                                            10 of 14
Preliminary Draft                                                                                                                                                                                                                Brixmor                                                                                                                                                                                                       PRIVILEGED AND CONFIDENTIAL
Subject to Change                                                                                                                                                                                                          Proposed Adjustments




   ADF        Business
  Number        Unit               Shopping Center             Tenant Name           AJE                                                                           Dr/(Cr)        Q4 2012       Q1 2013       Q2 2013          Q3 2013       Q4 2013         Q1 2014        Q2 2014       Q3 2014       Q4 2014        Q1 2015       Q2 2015       Q3 2015       Q4 2015       Q1 2016       Q2 2016   Q3 2016   Q4 2016    Q1 2017   Q2 2017
                                                                                           Amount to record in Q3 2015 in LSI                    LSI                (6,410.83)                                                                                                                                                                      (6,410.83)
                                                                                           Amount to reverse from UCIN                           MISC                6,410.83                                                                                                                                                                        6,410.83

   79261       187001    Downtown Publix             Sailfish Subs, Inc.             46    To reclassify unapplied cash to LSI

                                                                                           Amount to record in Q2 2015 in LSI                    LSI               (36,279.87)                                                                                                                                                       (36,279.87)
                                                                                           Amount to reverse from Q2 UCIN                        MISC               36,279.87                                                                                                                                                         36,279.87

                                                                                           Adjusted to Q2 as cash was received in Q2 2015

   67463       321101    Cayuga Mall                 Tops PT, LLC                     A    To adjust for improper deferral of LSI income.

                                                                                           Amount to true up Q4 2012 LSI                         LSI           (350,000.00)      (350,000.00)
                                                                                           Amount to reverse in Q1 2013 LSI                      LSI             72,000.00                       72,000.00
                                                                                           Amount to reverse in Q2 2013 LSI                      LSI             72,000.00                                     72,000.00
                                                                                           Amount to reverse in Q3 2013 LSI                      LSI             72,000.00                                                     72,000.00
                                                                                           Amount to reverse in Q4 2013 LSI                      LSI            134,000.00                                                                   134,000.00

                                                                                           No collectibility issues at the time the contract was excuted.

   68260       321001    Columbus Center             Tan Tyme Limited                 B    To adjust for improper deferral of LSI income.

                                                                                           Amount to reverse in Q1 2013 LSI                      LSI                 1,250.00                     1,250.00
                                                                                           Amount to reverse in Q2 LSI                           LSI                (1,250.00)                                 (1,250.00)

                                                                                           Adjusted to for cash receipt date; recognized too much LSI in Q1 and entries
                                                                                           were later reversed in Q2

   68282       135801    Marketplace (OK)            The Sports Authority, Inc.       C    To adjust for improper deferral of LSI income.

                                                                                           Amount to true up Q4 2012 LSI                         LSI           (261,148.85)      (261,148.85)
                                                                                           Amount to reverse in Q1 2013 LSI                      LSI            135,200.94                      135,200.94
                                                                                           Amount to reverse out of Q1 2013 CAM/INS/RETX         EXP              6,630.48                        6,630.48
                                                                                           Amount to reverse in Q2 LSI                           LSI            135,200.94                                    135,200.94
                                                                                           Amount to reverse in Q3 LSI                           LSI            (15,883.51)                                                    (15,883.51)

   67589       129101    Rose Pavilion               BRIAD RESTAURANT GROUP, L.L.C    D    To reclassify
                                                                                           billings that

                                                                                           Amount of LSI to recognize in Q3 2014                 LSI               (34,126.42)                                                                                                            (34,126.42)
                                                                                           Amount of LSI to recognize in Q4 2014                 LSI               (10,200.68)                                                                                                                          (10,200.68)
                                                                                           Amount to reverse out of AMR in Q3 2014               AMR                14,653.00                                                                                                             14,653.00
                                                                                           Amount to reverse out ofCAM/INS in Q3 2014            EXP                13,518.99                                                                                                             13,518.99
                                                                                           Amount to reverse out of AMR in Q4 2014               AMR                14,653.00                                                                                                                            14,653.00
                                                                                           Amount to reverse out of CAM/INS in Q4 2014           EXP                 1,502.11                                                                                                                             1,502.11

                                                                                           Revenue recognized as payments were received.




                                                                                                                                                 Total                           (611,148.85)   (64,406.06)   206,591.85        (8,509.07)   626,598.84      (37,639.24)   (256,539.28)   44,480.11     164,775.36    (157,965.91)   (28,866.08)   221,522.80    (72,858.19)   (36,995.70)       -         -     7,152.09      -      3,807.31

                                                                                                                                                            LSI                    (611,149)       (81,037)     206,592         (135,717)         575,340     (287,988)      (467,530)     (179,334)      (142,734)     (149,195)      (97,111)      125,250      (876,754)      (38,917)        -        -        7,152       -        3,807               (2,149,324)
                                                                                                                                                            AMR                         -              -            -            108,454           51,884          -            7,525        37,228         14,653           -          26,582        79,747       (14,328)        1,628         -        -          -         -          -                    313,373
                                                                                                                                                            EXP                         -            6,630          -              6,657              (21)         -            3,466        21,171          1,502           -           3,376        10,116         9,453           294         -        -          -         -          -                     62,645
                                                                                                                                                            MISC                        -           10,000          -             12,096           (3,097)     250,349        200,000       165,415        291,354           -          36,391         6,411       800,000           -           -        -          -         -          -                  1,768,919
                                                                                                                                                            G&A                         -              -            -                -              2,500          -              -             -              -          (8,771)        1,894           -           8,771           -           -        -          -         -          -                      4,394
                                                                                                                                                            BS                          -              -            -                -                 (8)         -              -             -              -             -               1           -             -             -           -        -          -         -          -                         (6)


                                                                                                                                                            Check                        -             -             -                -               -             -              -             -             -              -             -             -             -             -         -         -           -        -           -                                (0)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Case 1:19-cr-00545-CM Document 26-3 Filed 11/08/19 Page 24 of 27




                                                                                                                                                                                                                                 11 of 14
Preliminary Draft                                                                                                                                                                                                     Brixmor                                                                                                                                                                       PRIVILEGED AND CONFIDENTIAL
Subject to Change                                                                                                                                                                                               Proposed Adjustments




   ADF        Business
  Number        Unit       Shopping Center           Tenant Name            AJE    Description                                                                         Dr/(Cr)            Q4 2012   Q1 2013   Q2 2013       Q3 2013    Q4 2013   Q1 2014   Q2 2014   Q3 2014    Q4 2014       Q1 2015   Q2 2015    Q3 2015        Q4 2015       Q1 2016   Q2 2016 Q3 2016   Q4 2016   Q1 2017   Q2 2017

 04106011      410601    Suffolk Plaza       The Great Atlantic & Pacific   B1     To adjust for billings after termination.
                                             Tea Company
                                                                                   Amount to increase Q4 2015 LSI                                                      (22,916.67) LSI                                                                                                                                            (22,916.67)
                                                                                   Amount to reverse out of AMR Q4 2015                                                 22,916.67 AMR                                                                                                                                              22,916.67


               410601    Suffolk Plaza       A&P (lease buyback)            B1-O   To correct the bad debt write-off and recording of asset purchased in the
               107901    Laurel Square       A&P (lease buyback)                   lease buyback out of A&P bankruptcy proceedings.
               403401    Highridge Plaza     A&P (lease buyback)
                                                                                   To expense in Q3 2015 previously capitalized acquisition costs                   635,621.67    G&A                                                                                                                              635,621.67
                                                                                   To expense in Q3 2015 previously capitalized acquisition costs                  (635,621.67)   BS                                                                                                                              (635,621.67)
                                                                                   To remove acquisition costs from expense in Q4 2015                             (636,252.00)   G&A                                                                                                                                            (636,252.00)
                                                                                   To remove acquisition costs from expense in Q4 2015                              636,252.00    BS                                                                                                                                              636,252.00

                                                                                   To reverse the bad debt write-off in Q3 2015                                     502,713.89    OpExp                                                                                                                            502,713.89
                                                                                   To reverse the bad debt write-off in Q3 2015                                    (502,713.89)   BS                                                                                                                              (502,713.89)
                                                                                   To reverse the bad debt expense recorded in Q4 2015                             (221,452.90)   OpExp                                                                                                                                          (221,452.90)
                                                                                   To reverse the bad debt expense recorded in Q4 2015                              221,452.90    BS                                                                                                                                              221,452.90


 04158001      415801    Heritage Square     Archiver's                     B2     To reclassify settlement fees from Miscellaneous Income to LSI.

                                                                                   Amount to increase Q4 2014 LSI                                                  (102,441.39) LSI                                                                                            (102,441.39)
                                                                                   Amount to reverse from Miscellaneous Income in Q4 2014                           102,441.39 MISC                                                                                             102,441.39


                                                                                                                                                               Total                           -         -         -               -        -         -         -         -            -           -         -            -              -           -       -        -         -        -          -

                                                                                                                                                               Summary by account                                                                                                                                                                                                                              Total
                                                                                                                                                                                  LSI          -         -         -               -        -         -         -         -      (102,441)         -         -            -         (22,917)         -       -        -         -        -          -         (125,358)
                                                                                                                                                                                  AMR          -         -         -               -        -         -         -         -           -            -         -            -          22,917          -       -        -         -        -          -           22,917
                                                                                                                                                                                  EXP          -         -         -               -        -         -         -         -           -            -         -            -             -            -       -        -         -        -          -               -
                                                                                                                                                                                  MISC         -         -         -               -        -         -         -         -       102,441          -         -            -             -            -       -        -         -        -          -          102,441
                                                                                                                                                               Bad Debt           OpExp        -         -         -               -        -         -         -         -           -            -         -        502,714      (221,453)         -       -        -         -        -          -          281,261
                                                                                                                                                                                  G&A          -         -         -               -        -         -         -         -           -            -         -        635,622      (636,252)         -       -        -         -        -          -             (630)
                                                                                                                                                                                  BS           -         -         -               -        -         -         -         -           -            -         -     (1,138,336)      857,705          -       -        -         -        -          -         (280,631)

                                                                                                                                                                                  Check        -         -         -               -        -         -         -         -            -           -         -            -              -           -       -        -         -        -          -              -
                                                                                                                                                                                                                                                                                                                                                                                                                          Case 1:19-cr-00545-CM Document 26-3 Filed 11/08/19 Page 25 of 27




                                                                                                                                                                                                                        12 of 14
Preliminary Draft                                                                                                                                                                                  Brixmor                                                                                                                                                            PRIVILEGED AND CONFIDENTIAL
Subject to Change                                                                                                                                                                            Proposed Adjustments




   BU       Shopping Center          Tenant Name            AJE    Description                                                                       Dr/(Cr)        Code   Q4 2012     Q1 2013     Q2 2013    Q3 2013   Q4 2013    Q1 2014    Q2 2014    Q3 2014     Q4 2014    Q1 2015    Q2 2015    Q3 2015    Q4 2015     Q1 2016   Q2 2016   Q3 2016   Q4 2016   Q1 2017   Q2 2017

 404901 Mira Mesa Mall         Genghis Grill                SB 4   To reclassify settlement amount from rental income in arrears to LSI.

                                                                   Record Q3 2015 LSI when cash was received                                         (67,108.81)    LSI                                                                                                                               (67,109)
                                                                   Reclass rental income to LSI                                                       59,823.90     AMR                                                                                                                                19,941      39,883
                                                                   Reclass CAM expns reimbursements to LSI                                             3,754.68     EXP                                                                                                                                 1,252       2,503
                                                                   Reclass INS expns reimbursements to LSI                                               200.91     EXP                                                                                                                                    67         134
                                                                   Reclass RETX expns reimbursements to LSI                                            3,329.32     EXP                                                                                                                                 1,210    2,119.61

 184001 Preston Park           Diamond Realty               SB 5   Reclassify to LSI the settlement income previously applied to legal expenses.

                                                                   Q3 2014 LSI                                                                       (24,762.95) LSI                                                                                      (24,763)
                                                                   Reverse Q3 2014 legal expenses                                                     24,762.95 G&A                                                                                        24,763

 401301 Century Plaza          Quest Diagnostics            SB 6   To reclassify excess bad debt recovery to LSI, as the amount written off was less than the settlement payment received.

                                                                   Q4 2015 LSI                                                                         (8,237.64) LSI                                                                                                                                              (8,238)
                                                                   Reclass Q4 2015 bad debt recovery from account 8004                                  8,237.64 OpExp                                                                                                                                              8,238

 182701 Shops of Huntcrest     St Taylor's Beach Tanning    SB 7   To reclassify settlement amount from rental income in arrears to LSI.

                                                                   Record LSI when cash was received                                                 (24,168.17)    LSI                                                                          (918)    (10,000)   (13,250)
                                                                   Reclass AMR to LSI                                                                 13,500.00     AMR                                                                         6,750       6,750
                                                                   Reclass CAM and RCAM expns reimbursements to LSI                                    4,426.99     EXP                                                                         3,572         855
                                                                   Reclass INS expns reimbursements to LSI                                               195.00     EXP                                                                            98          98
                                                                   Reclass RETX expns reimbursements to LSI                                            1,147.50     EXP                                                                           574         574
                                                                   Reclass MISC expns reimbursements to LSI                                            4,898.68     MISC                                                                                               4,899

 161301 Festival Centre (SC)   Piggly Wiggly Store #40      SB 8   To reclassify settlement amount from miscellaneous income to LSI.

                                                                   Record Q3 2014 LSI                                                                (97,836.33) LSI                                                                                      (97,836)
                                                                   Reclass MISC income to LSI                                                         97,836.33 MISC                                                                                       97,836

 400401 Barn Plaza             Insource Urgent Care Cente   SB 9   To recognize LSI as cash was received.

                                                                   Record LSI as cash was received                                                   (17,040.01) LSI                                                                                                             (4,540)    (6,250)    (4,167)     (2,083)
                                                                   Reverse LSI from Q4 2014                                                           17,040.01 LSI                                                                                                   17,040

 409001 Village West           Sweet Frog Frozen Yogurt     SB 10 To recognize the security deposit as LSI when the termination agreement was signed.

                                                                   Record LSI in Q1 2014 when agreement was finalized                                  (5,000.00) LSI                                                               (5,000)
                                                                   Recognize security deposit income in Q1 2014 when agreement finalized                5,000.00 LSI                                                                                                                                                                                                             5,000

                                                                   To reclassify settlement amount from miscellaneous income to LSI.

                                                                   Record Q3 2014 LSI                                                                (18,000.00) LSI                                                                                      (18,000)
                                                                   Reclass MISC income to LSI                                                         18,000.00 MISC                                                                                       18,000

 321301 Bennetts Mills Plaza   Two Brothers Pizza           SB 12 To reclassify settlement amount from Recovery of Bad Debt to LSI.

                                                                   Record Q4 2014 LSI                                                                  (4,742.60) LSI                                                                                                 (4,743)
                                                                   Reclass Q4 2014 bad debt recovery                                                    4,742.60 OpExp                                                                                                 4,743

 401901 Collegeville Plaza     Supercuts #8843              SB 11 To reclassify settlement amount from rental income in arrears to LSI.

                                                                   Record Q4 2013 LSI when agreement finalized                                         (6,471.46)   LSI                                                  (6,471)
                                                                   Reclass AMR to LSI                                                                   5,446.46    AMR                                                   5,446
                                                                   Reclass CAM and RCAM expns reimbursements to LSI                                       594.00    EXP                                                     594
                                                                   Reclass US expns reimbursements to LSI                                                  43.00    EXP                                                      43
                                                                   Reclass RETX expns reimbursements to LSI                                               388.00    EXP                                                     388

 135101 Florence Square        Cold Stone Creamery #2012 SB 1      To adjust for billings after termination and reclassify LSI based on cash
                                                                   receipt date

                                                                   To increase LSI in Q1 2013                                                        ($4,233.45)    LSI                  (4,233)
                                                                   To reverse AMR in Q2                                                               $3,753.58     AMR                              3,754
                                                                   To reverse CAM in Q2                                                                 $159.56     EXP                                160
                                                                   To reverse INS in Q2                                                                  $35.11     EXP                                 35
                                                                                                                                                                                                                                                                                                                                                                                          Case 1:19-cr-00545-CM Document 26-3 Filed 11/08/19 Page 26 of 27




                                                                                                                                                                                                   13 of 14
Preliminary Draft                                                                                                                                                                   Brixmor                                                                                                                                                                    PRIVILEGED AND CONFIDENTIAL
Subject to Change                                                                                                                                                             Proposed Adjustments




   BU       Shopping Center          Tenant Name           AJE    Description                                                             Dr/(Cr)       Code    Q4 2012   Q1 2013    Q2 2013     Q3 2013    Q4 2013    Q1 2014    Q2 2014     Q3 2014     Q4 2014    Q1 2015    Q2 2015    Q3 2015    Q4 2015     Q1 2016    Q2 2016    Q3 2016    Q4 2016    Q1 2017   Q2 2017
                                                                  To reverse UW in Q2                                                        $285.20    EXP                              285
                                                                  To reclassify LSI to the period cash collection occurred in Q3          ($5,625.00)   LSI                                       (5,625)
                                                                  To reclassify net LSI to the period cash collection occurred in Q4      ($5,625.00)   LSI                                                  (5,625)
                                                                  To reverse LSI recognized in Q1 2014                                    $11,250.00    LSI                                                             11,250

 401701 Christmas Tree Plaza   Julia's Bakery              SB 2   To reclassify bad debt recovery to the period cash was collected


                                                                  To increase RBD in Q2 2014                                              ($1,556.07)   OpExp                                                                       (1,556)
                                                                  The net increase in RBD in Q3 2014                                       (6,515.59)   OpExp                                                                                   (6,516)
                                                                  The net decrease in RBD in Q4 2014                                         $571.66    OpExp                                                                                                 572
                                                                  The net increase in RBD in Q1 2015                                      ($1,500.00)   OpExp                                                                                                         (1,500)
                                                                  The net decrease in RBD in Q2 2015                                       $5,250.00    OpExp                                                                                                                     5,250
                                                                  The net increase in RBD in Q3 2015                                      ($3,787.50)   OpExp                                                                                                                               (3,788)
                                                                  To increase RBD in Q4 2015                                              ($3,582.84)   OpExp                                                                                                                                           (3,583)
                                                                  To decrease RBD in Q1 2016                                              $11,120.34    OpExp                                                                                                                                                      11,120

 140301 Braes Heights          HealthPayment Plan -        SB 3   To record LSI upon cash receipt.
                               Inactive Meals

                                                                  Q1 2013 LSI                                                              (2,391.48)   LSI                (2,391)
                                                                  Q2 2013 LSI                                                              (5,250.68)   LSI                            (5,251)
                                                                  Q3 2013 LSI                                                              (2,625.34)   LSI                                       (2,625)
                                                                  Reverse Q3 3013 LSI recorded in incorrect period                         62,774.30    LSI                                       62,774
                                                                  Q4 2013 LSI                                                              (3,938.01)   LSI                                                  (3,938)
                                                                  Q1 2014 LSI                                                              (5,250.68)   LSI                                                             (5,251)
                                                                  Q2 2014 LSI                                                              (2,625.34)   LSI                                                                         (2,625)
                                                                  Q3 2014 LSI                                                              (3,938.01)   LSI                                                                                     (3,938)
                                                                  Q4 2014 LSI                                                              (3,938.01)   LSI                                                                                                (3,938)
                                                                  Q1 2015 LSI                                                              (5,250.68)   LSI                                                                                                           (5,251)
                                                                  Q2 2015 LSI                                                              (2,625.34)   LSI                                                                                                                      (2,625)
                                                                  Q3 2015 LSI                                                              (2,625.34)   LSI                                                                                                                                 (2,625)
                                                                  Q4 2015 LSI                                                              (3,938.01)   LSI                                                                                                                                             (3,938)
                                                                  Q1 2016 LSI                                                              (3,938.01)   LSI                                                                                                                                                        (3,938)
                                                                  Q2 2016 LSI                                                              (3,938.01)   LSI                                                                                                                                                                   (3,938)
                                                                  Q3 2016 LSI                                                              (3,938.01)   LSI                                                                                                                                                                              (3,938)
                                                                  Q4 2016 LSI                                                              (2,625.34)   LSI                                                                                                                                                                                         (2,625)
                                                                  Reverse Write-off Recorded in Q2 2017                                    (3,938.01)   OpExp                                                                                                                                                                                                            (3,938)

 322901 Central Station        Fusion Sushi and Japanese   SB     To recognize LSI as cash was received.
                               Steakhouse
                                                                  Record Q1 2013 LSI as cash was received                                 (35,000.00) LSI                 (35,000)
                                                                  Reverse deferral of LSI through account 3070                             35,000.00 LSI                   17,500     17,500      17,500    (17,500)




                                                                                                                                                                    -     (24,125)    16,483      72,024    (27,063)       999      5,894      (12,177)     5,322    (11,291)    (3,625)   (55,219)     35,035      7,182     (3,938)    (3,938)    (2,625)       -       1,062

                                                                                                                                       Summary by account                                                                                                                                                                                                                           TOTAL
                                                                                                                                                     LSI            -     (24,125)    12,249      72,024    (33,534)       999      (3,543)   (154,537)    (4,891)    (9,791)    (8,875)   (73,901)    (14,259)    (3,938)    (3,938)    (3,938)    (2,625)       -       5,000    (251,623)
                                                                                                                                                     AMR            -         -        3,754         -        5,446        -         6,750       6,750        -          -          -       19,941      39,883        -          -          -          -          -         -        82,524
                                                                                                                                                     EXP            -         -          480         -        1,025        -         4,243       1,526        -          -          -        2,528       4,757        -          -          -          -          -         -        14,559
                                                                                                                                                     MISC           -         -          -           -          -          -           -       115,836      4,899        -          -          -           -          -          -          -          -          -         -       120,735
                                                                                                                                       Bad Debt      OpExp          -         -          -           -          -          -        (1,556)     (6,516)     5,314     (1,500)     5,250     (3,788)      4,655     11,120        -          -          -          -      (3,938)      9,041
                                                                                                                                                     G&A            -         -          -           -          -          -           -        24,763        -          -          -          -           -          -          -          -          -          -         -        24,763
                                                                                                                                                     BS             -         -          -           -          -          -           -           -          -          -          -          -           -          -          -          -          -          -         -           -

                                                                                                                                       Check                        -          (0)          0          0         (0)        (0)         (0)         (1)         0         (0)         0         (1)          1         (0)         0          0          0        -           0                                            (1)
                                                                                                                                                                                                                                                                                                                                                                                     Case 1:19-cr-00545-CM Document 26-3 Filed 11/08/19 Page 27 of 27




                                                                                                                                                                                     14 of 14
